DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-11 are under examination on the merits.
Claims 3, 11 are amended.
No claims are canceled or newly added.


Claim Rejections - 35 USC § 112
The amendment to claim 3 obviates the previously set forth rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. The rejection of claims 3 and dependent claim 4 are withdrawn.
There is no pending rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite of claim 11. 

Claim Rejections - 35 USC § 102
The rejections of claims 1, 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by US 2628945 by Wayne in the previous action are withdrawn in view of applicant’s argument. Applicant correctly points out that the blowing agents disclosed by Wayne are specifically excluded in applicant’s own definition of “compound” (specification paragraph 19). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-9, 11 under 35 U.S.C. 103 as being unpatentable over JP 2013-249454 by Hanasaka in view of US 3224983 by D’Alelio in further view of “Epoxy Resins” by Pham in the previous action is repeated and maintained herein.
Hanasaka describes a foaming agent composition.
Regarding claim 1, Hanasaka describes a thermally expandable composition containing:
 at least one organic compound comprising a cyclic carbonate group as a blowing agent (claim 1)
 A reactive binder (e.g. epoxy, and others, claim 2)
Hanasaka is silent as to the presence of a catalyst for the blowing agent and a hardener and/or accelerator. 
D’Alelio describes foaming a carbonate containing polymer.
D’Alelio states that liberation of carbon dioxide from cyclic carbonates is facilitated by chemical activators of inorganic acid, bases and salts (col 1 ln 40-45). Thus it would be obvious to one of ordinary skill to use the catalysts described by D’Alelio with the cyclic carbonate blowing agent of Hanasaka in order to facilitate CO2 liberation rate in Hanasaka’s invention.
Pham describes the fundamentals of epoxy resins.
Pham states that treatment with curing agents gives insoluble and intractable thermoset polymers, which is the major industrial utility of epoxy resins (p.678 penultimate paragraph). Thus it would be obvious to one of ordinary skill to use a curing agent (hardener) in Hanasaka’s epoxy composition in order to yield an insoluble and intractable thermoset for industrial use. 

Regarding claim 2, Hanasaka describes for example polyether cyclic carbonates. See claim 4 e.g. chemical formula 1, 3, 4. 

Regarding claims 3 and 4, Hanasaka describes the instant structure in chemical formula 5 (paragraph 12) where m corresponds to instant a and R corresponds to instant R1. These may be used as blowing agents (paragraph 11).

Regarding claim 5 and 6, Hanasaka describes for example instant formula IV and VI (Hanasaka Chemical Formula 4, claim 4). 

Regarding claim 7, Hanasaka describes for example epoxies and others (paragraph 15). 

Regarding claim 8, D’Alelio describes for example inorganic acids and metal salts which read on Lewis and Bronsted acids (col 11 ln 5-25). 

Regarding claim 9, D’Alelio describes mineral acids and salts, metal salts, carboxylic acid salts (e.g. sodium citrate) and metal complexes (col 11 ln 1-25). 

Regarding claim 11, Hanasaka describes a thermally expandable composition, which must have a shape (e.g. paragraph 40, claim 5). The instant term “shaped” is product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Hanasaka’s composition has a shape it meets the term “shaped”. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-249454 by Hanasaka in view of US 3224983 by D’Alelio in further view of “Epoxy Resins” by Pham in further view of “Blowing agents” by Singh et al. 
Hanasaka is described above.
Hanasaka describes a carbonate blowing agent but is silent as to the amount. 
Singh describes blowing agents, and specifically endothermic chemical blowing agents (p.32). Singh states that endothermic chemical blowing agents include carbonates (p.32 final paragraph) and they are usually used at twice the level of exothermic chemical blowing agents (p.32 antepenultimate paragraph). Singh states that exothermic chemical blowing agents are used typically at 0.3-0.5wt% (p.30 penultimate paragraph). So Singh describes endothermic chemical blowing agents, including carbonates, as usually used at 0.6-1wt%. Singh states that endothermic chemical blowing agents absorb heat during their decomposition which leads to broader decomposition temperature and time range (p.32) and that gas yield must be commensurate with the target density and must release gas at a controllable but rapid rate (p.29 penultimate paragraph). Thus it would be obvious to one of ordinary skill to use 0.6-1.0wt% of the endothermic blowing agent described by Hanasaka in order to release appropriate amount of gas at a controllable but rapid rate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Singh describes values overlapping with the claimed range.

Response to Arguments
Applicant’s argument p.10 paragraph 2 of Remarks submitted 12/16/20 has been considered but is not persuasive. Applicant states that there is not reasonable expectation of success in combining 2. D'Alelio specifically describes the catalysts as acting on molecules containing ethylene carbonate (e.g. those in D’Alelio claim 1). Hanasaka's larger molecule contains several ethylene carbonate moieties. One of ordinary skill would reasonably expect success in combination because the cyclic carbonate moieties are the same. Applicant has not pointed out a specific reason why one of ordinary skill would not expect the catalysts of D'Alelio to work as described by D'Alelio on the ethylene carbonate-containing molecules of Hanasaka. Applicant marginally points to requirements of industry, however these are not required by Hanasaka or the instant claims. D'Alelio does not state that his catalysts result in over- or under-expansion.

Applicant’s argument p.10 final paragraph of Remarks has been considered but is not persuasive. Applicant states that the record does not give evidence why one of ordinary skill "would have been led to the curing agents of Pham". This is not found convincing because, as stated in rejection, Pham describes the fundamentals of epoxy resins. As noted in citation, the article Pham is an entry in the Encyclopedia of Polymer Science and Technology titled "Epoxy Resins". Pham is thus not a randomly chosen reference but a basic reference readily accessible to one of ordinary skill. Furthermore, appropriate motivation to add the curing agent described by Pham is given in rejection. The motivation-repeated here- is that curing agents give insoluble and intractable thermoset polymers. 
Applicant states that Hanasaka lists epoxies among many other possibilities and that the Office has picked epoxies from the list is "without foundation". This is not found convincing because Hanasaka's disclosure still lists epoxy resin as a possibility and thus renders it an obvious choice to one of ordinary skill. No additional other resin component is required as a main component in Hanasaka.

This action is nonfinal because of the new rejection of previously presented claim 10 in further view of “Blowing agents” by Singh et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766